DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement filed on December 16, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because citation of the patent numbers and non-patent literatures is incomplete or ineligible.  For example, last few digits of the publication numbers of the U.S. Patent Applications, foreign patents and publication dates thereof are cut off; citation of the non-patent literature documents are also shown only in part. Also in the non-patent literature documents, no. 8, “all Office actions for Serial No. 15/713746 (14514M) filed September 25, 2017- See Private Pair” is not a proper form of literature citation.  
 It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al. (WO 2010078541 A1, published on July 8, 2010) (“Kamath” hereunder) in view of Nangia et al. (US  20070003621 A1, published on January 4, 2007) (“Nangia” hereunder) and Lech et al. (US 5681577 A, published on October 18, 1997) (“Lech” hereunder).
Kamath discloses a tablet comprising a first drug layer and a second drug layer, wherein the first drug layer includes naproxen and an antihistamine, and the second drug layer includes pseudoephedrine in a sustained release layer.  Such sustained release layer contains release modifying polymers, which include water-swellable cellulose such as Hypromellose, polyalkylene glycols, thermoplastic polyalkylene oxides, acrylic polymers and co-polymers, etc.  See p. 10, line 3.  The reference also teaches that the amount of modified release polymer in the second powder mixture is from about 20-70 % by weight of the second powder mixture.  
Kamath fails to specifically teach chelating agents in the second portion of the composition. 
Nangia teaches that incorporating antioxidants and/or chelating agents in drug formulation “to inhibit any impurity-relating degradation of drugs”.  See [0755].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Kamath and incorporate the conventional antioxidants to any of the first or second layer of the composition as motivated by Nangia.  The skilled artisan would have been motivated to do so with a reasonable expectation of success, as the latter teaches that incorporating antioxidants and/or chelating agents to a drug formulation for stabilization of the drug is a conventional practice well known in pharmaceutical art.  Since both references are directed to orally administered drugs having similar excipients, such as cellulose, the skilled artisan would have had a reasonable expectation of successfully producing tablets with improved stability.  
Kamath fails to teach dextromethorphan. 
Lech teaches a chewable cold/sinus preparation comprising a bitter tasting mixture of a decongestant such as pseudoephedrine and an antihistamine made with no bitter, metallic taste or unpleasant mouthfeel.  An antitussive such as dextromethorphan hydrobromide and an analgesic such as aspirin or ibuprofen are also added to make multi-symptom relief formulation.  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Kamath and incorporate to the tablet composition an antitussive such as dextromethorphan hydrobromide as motivated by Lech.  The skilled artisan would have been motivated to do so, as 1) both references teach an oral tablet comprising a decongestant, an antihistamine and an analgesic; and 2) Lech teaches to further add an antitussive and specifically dextromethorphan hydrobromide to make a multi-symptom relief formulation.  Since both compositions of the references have similar ingredients in the oral tablets, the skilled artisan would have had a reasonable expectation of successfully producing a stable, multi-symptom relief composition effective improving coughing.  
In claim 1, “less than about 0.01 %” of methcathinone includes zero content.  Since Kamath does not teach any presence of methcathinone in the formulation, prior art teachings meets the limitation unless shown otherwise.
In claim 1, “less than about 0.2%” of 10-keto-dextromethorphan” includes zero content. Lech does not teach any presence of 10-keto-dextromethorphan, and it is viewed that the formulation made according to combined teachings of Kamath and Lech meets the limitation unless shown otherwise. 

Regarding claims 5-8, Nangia teaches that about 0.2-20 wt %, such as about 0.5 to about 10 wt % of antioxidant and/or chelating agent is used.  See [0765].  The reference teaches that citric acid is effective in inhibition of any metal induced oxidation, and further suggests using  vitamin E, C, butylated hydroxytoluene, etc.  See also [0641]. Specifically, the reference discloses antioxidants including ascorbic acid, cysteine, ascorbyl palmitate, BHA, BHT, propyl gallate and alpha-tocopherol; the reference also discloses metal chelating agents include EDTA.  

Regarding claim 9, none of the cited references mentions iron in the formulation, thus the limitation “less than about 2 ppm iron” is considered met unless shown otherwise. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamath, Nangia and Lech as applied to claims 1 and 5-9 as above, and further as evidenced by Phadtare et al. (“Hypromellose – a choice of polymer in extended release tablet formulation”,  WJPPS, 2014, vol. 3, Iss 9, 551-566). 
Regarding new claims 24 and 27, Kamath teaches that the suitable hydroxypropyl methylcellulose (Hypromellose) is commercially available as K 15M K100M, having viscosity of 15000 and 100,000 cP, respectively. See Phadtare, p. 555, Table 4.  
    
Allowable Subject Matter
Claims 10-20 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/           Primary Examiner, Art Unit 1617